Per Curiam:

The errors assigned in this proceeding relate to matters passed upon by the trial court when the motion for a new trial was under consideration. The conclusion of the trial court respecting them reached at that time is not assailed, and hence, under the well-established rule, this court will not now examine them.
The motion for leave to amend the petition in error is denied, because the time within which errors in the case might have been presented to this court has expired. (Crawford v. K. C. Ft. S. & G. Rld. Co., 45 Kan. 474, 25 Pac. 865; Cogshall v. Spurry, 47 Kan. 448, 28 Pac. 154.)
If the petition in error contained a defective, informal or incomplete assignment relating to the conduct of the trial court in denying the motion for a new trial the charge might be made definite, formal, and complete, but there is a total absence of anything by which to amend. Therefore the judgment of the district court is affirmed.